Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered December 22, 1997, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree, and sentencing him to a term of 5 years to life, unanimously affirmed.
The record is insufficient to establish a valid waiver of the right to appeal. We have considered defendant’s arguments on the merits and perceive no basis for reduction of sentence. Concur — Rosenberger, J. P., Andrias, Wallach, Lerner and Buckley, JJ.